Citation Nr: 1308179	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  08-29 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral peripheral vascular disease of the lower extremities, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for bilateral leg radiculopathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a stomach disability, to include as secondary to exposure to herbicides.

5.  Entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicides.

6.  Entitlement to service connection for a liver disability, to include as secondary to diabetes mellitus.

7.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy.

8.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

9.  Entitlement to an initial rating in excess of 10 percent for neurogenic bladder, and a rating in excess of 20 percent as of May 13, 2009.

10.  Entitlement to an initial rating in excess of 10 percent for hypertension.

11.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

12.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

13.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

14.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

15.  Entitlement to an initial rating in excess of 10 percent for atherosclerotic heart disease and mild coronary artery disease.

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2010, the Veteran was provided with a statement of the case covering the issues of entitlement to an earlier effective date for assignment of a 20 percent rating for the Veteran's service-connected neurogenic bladder.  While the Veteran subsequently perfected an appeal as to that issue, he had already perfected an appeal as to the rating assigned for his neurogenic bladder prior to May 13, 2009.  A dispute as to the effective date assigned for a grant of a staged rating is essentially a dispute as to the rating assigned prior to the effective date of the staged rating.  Accordingly, the Veteran's claim for an earlier effective date for the 20 percent rating is already part and parcel of his claim of entitlement to an initial rating in excess of 10 percent for neurogenic bladder.  Therefore, the earlier effective date claim is redundant of the increased initial rating claim, and the Board shall consider the two independently perfected claims as a single increased initial rating claim for the purposes of future adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In November 2012, the Veteran submitted a statement reporting that his service-connected conditions were increasing in severity each day.  He specifically asked that VA request his VA medical records so that they could be considered in conjunction with his claim.  While the evidence of record includes copies of the Veteran's VA medical records dated up until September 2011, there are no medical records associated with the Veteran's claims file or Virtual VA file dated from September 2011 to November 2012, or from November 2012 to the present.  As the Veteran has specifically reported that his disabilities have increased in severity and requested that VA obtain his VA medical records in conjunction with his claims, VA must make an attempt to obtain these records.  38 C.F.R. § 3.159(c)(2) (2012).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA medical records dated since September 2011 and associate them with the claims file.

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

